Exhibit 10.1

AMENDMENT TO CONSULTING AGREEMENT

This Amendment (this “Amendment”) to that certain Consulting Agreement, dated
July 6, 2011 (the “Consulting Agreement”), by and between EnteroMedics Inc., a
Delaware corporation (“EnteroMedics”), and Anthony (Tony) Jansz (“Consultant”),
shall be effective as of October 1, 2012.

Capitalized terms not otherwise defined herein shall have the meaning set forth
in the Consulting Agreement.

WHEREAS, EnteroMedics desires Consultant to devote additional time and services
between October 1, 2012 and June 30, 2013 toward completing Duties assigned to
Consultant pursuant to the Consulting Agreement;

WHEREAS, as compensation for Consultant’s additional time and services to be
provided between October 1, 2012 and June 30, 2013, EnteroMedics desires to
adjust Consultant’s cash compensation during such period and award Consultant an
additional stock option grant; and

WHEREAS, to reflect the foregoing EnteroMedics and Consultant desire to amend
Section 3 of the Consulting Agreement;

NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby mutually acknowledged, EnteroMedics and Consultant agree as follows:

1. Effective October 1, 2012, Section 3 of the Consulting Agreement shall be
amended and restated in its entirety to read:

“3. Compensation: For the period beginning on October 1, 2012 and ending on
June 30, 2013, EnteroMedics will pay Consultant $12,000 AUD a month for
consulting services rendered pursuant to this Agreement. For all other periods,
EnteroMedics will pay Consultant $8,000 AUD a month for consulting services
rendered pursuant to this Agreement. Consultant has previously been granted a
stock option under this Agreement for 50,000 shares that vests at approximately
1,041 shares per month for four years starting on July 1, 2011 and ending on
June 1, 2015. Consultant will also receive, pending board of director approval,
an additional stock option grant for 75,000 shares. 16,667 of such 75,000 shares
will vest on the date such grant is approved by the board of directors; 16,667
of such 75,000 shares will vest on the one-year anniversary of the date such
grant is approved by the board of directors; 16,666 of such 75,000 shares will
vest on the two-year anniversary of the date such grant is approved by the board
of directors; and the remaining 25,000 of such 75,000 shares will vest upon the
occurrence of both (i) EnteroMedics successfully obtaining full reimbursement
approval for both surgeon’s fees and hospital fees for the VBLOC® vagal blocking
therapy and the Maestro® Rechargeable System from the Medical Services Advisory
Committee prior to June 30, 2014 and (ii) EnteroMedics successfully



--------------------------------------------------------------------------------

obtaining device listing for the Maestro® Rechargeable System on the Prostheses
List prior to June 30, 2014. EnteroMedics will reimburse Consultant for actual
incidental expenses (with no increase for handling or other mark-up) incurred in
performing this Agreement, but such expenses shall not exceed $300 per month
without EnteroMedics’ prior written consent. Travel expenses must be approved in
advance by EnteroMedics. Consultant shall provide EnteroMedics with appropriate
documentation for tax purposes for all expenses paid by EnteroMedics. Consultant
shall submit monthly invoices for time and expenses.”

2. As amended hereby, the Consulting Agreement shall continue to be in full
force and effect and is hereby ratified and confirmed in all respects except
that on and after the effective date of the Amendment all references in the
Consulting Agreement to “this Agreement,” “hereto,” “hereof,” “hereunder,” or
words of like import referring to the Consulting Agreement shall mean the
Consulting Agreement as amended by this Amendment.

This Amendment is accepted and agreed as of December 20, 2012.

 

ENTEROMEDICS INC.

    CONSULTANT By:   /s/ Mark B. Knudson     By:   /s/ Anthony Jansz Printed
Name: Mark B. Knudson                             Printed Name: Anthony Jansz
Title: President & CEO     Tax ID:                         
                                                 